department of the treasury internal_revenue_service washington o0 c tax_exempt_and_government_entities_division date de wijk ggy2 employer_identification_number legend contact person identification_number telephone number t ep by dear applicant we have considered your request dated date that a proposed set-aside be treated as a qualifying_distribution within the meaning of sec_4942 of the internal_revenue_code your foundation the foundation has been recognized as exempt from federal_income_tax under sec_501 of the code and has been classified as a private non-operating foundation within the meaning of sec_509 of the code the foundation makes charitable_contributions to various sec_501 organizations including a schools specifically the foundation makes charitable_contributions to the a and the diocese sponsors the b an organization exempt under sec_501 the f which supports two a schools in e the c and d e in specifically the foundation is funding reading literacy and language development programs at the pre-k through 3rd grade levels at the c and d in e the foundation wishes to set-aside dollar_figurexx for the creation of an intensive language acquisition program and building an addition to the d school through the b these schools serve a distressed low-income african-american community in e and many of their students suffer from a lack of language development in their early years the set-aside will support i capital projects including the construction of a building to house pre- k and kindergarten classes and after school programs and ii the implementation and operating budget of the language program in both schools’ curriculum and - va aera amomaananiainenpilaitgaragacinnla ai ee ampepaimamsittegmtmanane sitet after school program the foundation’s board_of directors have created plans to meet these two schools’ long-term facilities needs and operating budget for their language program the components of the facilities project are fully described in the foundation’s request building a facility is expected to take more than a year the board has determined that this facilities project and the language program can best be accomplished over a period of several years using funds set_aside in for this purpose b will construct a building on the grounds of d that will house pre-k kindergarten and after school programs as well as a computer lab and early childhood resource center the new_building will be approximately square feet and is estimated to cost dollar_figureyy to construct additional costs associated with maintenance plant equipment and repairs are not included in this figure the foundation expects to support the implementation and the language acquisition program and the construction of this building with the set-aside that will be structured a way to leverage other funds the b has proposals to other private_foundations under in consideration for capital support it is also actively building the donor base and soliciting individuals for contributions to this project operation of accordingly the board_of directors of the foundation by resolution has approved a set-aside of funds in the amount of dollar_figurexx they have further authorized this request to the internal_revenue_service for approval of the suitability of the set-aside and confirmation of its status as a qualifying_distribution of the foundation for the year it needs to add to the set-aside by the fall of after the b has fully completed its planning process for the language acquisition program and the construction of the building that will house its pre-k kindergarten and after school classes a statement by the foundation’s board_of directors that the amount set-aside for the facilities project as described above will actually be paid for this project within months is included in this request the foundation will determine if sec_4942 of the code imposes an excise_tax on private_foundations that fail to make certain minimum annual qualifying distributions sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set-aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 ate vn rere ea eras rnatgriwzn opti a lee cepa sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or c b may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 i of the regulations lists the approval and information requirements under the suitability test of sec_4942 and subparagraph of sec_53 a - b of the regulations the dollar_figurexx set-aside for the project listed above is being set_aside for a specific project that accomplishes a charitable purpose under sec_170 of the code the service has previously determined that the foundation has regularly provided significant support to various operating charities including various catholic schools a set-aside will allow the foundation to complete construction plans for both aspects of the project before commencing the specific projects listed above for which the set-aside is being made are all designed to further and enhance these charitable activities accordingly the suitability test of sec_53_4942_a_-3 of the regulations is satisfied the developments and improvements described above can better be accomplished by a set-aside rather than by immediate payment of funds this conclusion derives from the long-term nature and extent of the project as well as the manner in which the foundation intends to fund the project based on the foregoing we rule that the set-aside of dollar_figurexx on the foundation's books_and_records specifically devoted to the planned construction of a school on or near the existing campus and creation of an intensive language acquisition program meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside may be treated as a qualifying_distribution for the foundation’s taxable_year ending date we direct the foundation’s attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation's minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box sax exempt and government entities te_ge customer we are sending a copy of this ruling to the resolve any questions about the foundation’s tax status the foundation should keep it with its permanent records te_ge office because this letter could help this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely yours of a oy papier joseph chasin acting manager exempt_organizations technical group
